Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Regarding the applicant’s arguments on pages 8-10 directed at the rejection of claim 1 under 35 U.S.C. 103:
	Applicant argues none of the amended claim limitations are taught by Wei or Friedmann.
	Examiner respectfully points to the examiner notes section below, explaining the BRI of “condition” and for examination purposes the interpretation as multiple conditions. Examiner respectfully agrees that Wei does not disclose all of the multiple conditions, a new grounds of rejection is provided below.

Examiner Notes:
Regarding claim 1, the applicants specification [0049] discusses “multiple selection conditions” note the plurality of conditions in 0049. Therefore the specification supports the interpretation of “condition” as only 1 condition, and “conditions” as more than one condition. If the applicant is intending to claim a single condition comprising of multiple conditions, examiner respectfully requests the applicant point to where in the specification this functionality is disclosed. For purposes of examination the examiner will interpret the claim limitation to be multiple conditions and suggests the claim to recite multiple selection conditions.





Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims have been amended from “preset selection condition” to “selection condition”. There is no disclosure for “selection condition” but the specification does disclose a “preset selection condition”. By merely reciting “selection condition” the scope includes “selection conditions” that are not 
Additionally the specification discloses “There may be one type of preset selection condition, or there may be a combination of multiple selection conditions” [0049] and it appears the claim as currently presented is disclosing multiple selection conditions that are required to be met but by only recites “selection condition” which implies only one condition is to be met and not multiple. The examiner recommends amending the claim to state “multiple selection conditions” in place of “selection condition”. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 9-12, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over IDS 11/19/2018 foreign reference #3 Wei et al. (CN 105005597 A) in view of Laliberte (US 20160359987 A1)

Regarding claim 1, Wei teaches a media file sharing method, ([0001] image processing and sharing method) comprising: 
generating, by a processor of a terminal, a plurality of media files including media files having media contents associated with a current external environment of the terminal;(the current day of the year) ([0047] selecting a plurality of images that were taken on the same day last year)
determining, by the processor of the terminal, at least one of a current place of the terminal and a current event that occurs in the current external environment of the terminal; (current day of the year) ( examiner notes the limitation is at least one of the examiner maps to a current event that occurs in the current external environment of the terminal [0047] where the system determines the current day and selects content from the year before on the same date; examiner is equating the date as being a “current event” that is occurring in the “current external environment”)
determining, by the processor of the terminal according to a first user input, a selection condition, including 
and (iii) at least one of a group of: (0061; the user can perform sharing by selecting a time parameter such as same date last month or year)
a collection place of any of the plurality of media files the same as the current place of the terminal, (examiner notes at least one of claim limitation)
(examiner notes at least one of claim limitation)
the content of any of the plurality of media files being related to the current external environment of the terminal; (0061; the user can perform sharing of images by selecting a time parameter such as same date last month or year) or 
and the contents of any of the plurality of media files related to the current event that occurs in the current external environment of the terminal; (examiner notes at least one of claim limitation)
analyzing. by the processor of the terminal, the media contents of the plurality of media files according to the selection condition; (0056; 0060-0061; matching the time date parameter with media files stored in the image library)
 selecting, by the processor of the terminal one or more media files satisfying the selection condition as a to-be-shared media file; (0056; 0060-0061; selecting the images that match the time parameter stored in the image library) and 
sharing the to-be-shared media file ([0036] sharing the selected images from the image set to a social media application)
Wei does not explicitly teach (i) one or more keywords associated with the at least one of the current place and the current event, 
(ii) one or more keywords within text that is to be shared by a user on a social platform 
In an analogous art Laliberte teaches determining, by the processor of the terminal according to a first user input, a selection condition, including (0138; selecting an image based on user input)
(i) one or more keywords associated with the at least one of the current place and the current event, (0128; 0133; 0138; selecting an image based on keywords in a users composed social media which is well known to be used by users to show what they are doing and where) 
(ii) one or more keywords within text that is to be shared by a user on a social platform (0039; 0138; selecting an image based on keywords in a users composed social media message)
at least one of a group of: (0138; an image of a location the user is currently located, examiner notes that an image must have been take at the location and therefore an image of a location is equivalent to the collection place) a collection place of any of the plurality of media files the same as the current place of the terminal, (0138; an image of a location the user is currently located, examiner notes that an image must have been take at the location and therefore an image of a location is equivalent to the collection place)
the contents of any of the plurality of media files related to the current place of the terminal, (examiner notes at least one of claim limitation)
the content of any of the plurality of media files being related to the current external environment of the terminal; (examiner notes at least one of claim limitation)or 
and the contents of any of the plurality of media files related to the current event that occurs in the current external environment of the terminal; (examiner notes at least one of claim limitation)
analyzing. by the processor of the terminal, the media contents of the plurality of media files according to the selection condition; (0138; determining which image fits the best based on the condition)
 selecting, by the processor of the terminal one or more media files satisfying the selection condition as a to-be-shared media file; (0138; determining and selecting the image that fits the best based on the condition)
and 
sharing the to-be-shared media file (0039; 0138; determining and selecting the image that fits the best based on the condition, and adding the image to the post to be shared and posting the image on social media)
It would have been obvious to one or ordinary skill in the art before the effective filing date of the application to modify the teachings of Wei to include a plurality of conditions for selecting an image to be shared in the social media post as is taught by Laliberte 


Regarding claim 2, Wei in view of Laliberte teach teaches the method according to claim 1, and is disclosed above, Wei does not teach but Laliberte teaches wherein the selection condition comprises a  relationship between a media file and the current place of terminal (0138; selecting an image based on the location of the user)

Regarding claim 9, Wei in view of Laliberte teach the method according to claim 1, and is disclosed above, Wei teaches wherein before sharing the to-be-shared media file, the method further comprises 25receiving a confirmation instruction from the user to confirm sharing of the to-be-shared media file ([0038] determining photos that fit the selection criteria for sharing, and selecting by the user from the determined photos which photos to share (equivalent to confirmation instruction from the user to confirm sharing))

Regarding claim 10, Wei in view of Laliberte teach the method according to claim 1, and is disclosed above, Wei further teaches wherein before determining a selection condition, (selecting before the positioning information is determined) the method further comprises 30receiving a trigger operation for triggering media file sharing ([0005-0008; 0015] receiving a selection (equivalent to receiving a trigger operation) of a target photo library for selecting and sharing photos)

Regarding claim 11, the claim inherits the same rejection as claim 1 for reciting similar limitations in the form of a device claim Wei teaches ([0024] mobile device is a smart phone (equivalent to processor of a device))
Regarding claim 12, the claim inherits the same rejection as claims 2 for reciting similar limitations in the form of a device claim Wei teaches ([0024] mobile device is a smart phone (equivalent to processor of a device))
([0024] mobile device is a smart phone (equivalent to processor of a device))
	Regarding claim 19, the claim inherits the same rejection as claim 10 for reciting similar limitations in the form of a device claim Wei teaches ([0024] mobile device is a smart phone (equivalent to processor of a device))
	Regarding claim 20, the claim inherits the same rejection as claim 1 for reciting similar limitations in the form of a non-transitory computer readable medium claim Wei teaches ([0024] mobile device is a smart phone which includes non-transitory computer readable medium)

Claim 7-8, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over IDS 11/19/2018 foreign reference #3 Wei et al. (CN 105005597 A) in view of Laliberte (US 20160359987 A1) in view of Ubillos et al. (US 20130239063 A1)

 10Regarding claim 7, Wei in view of Laliberte teach the method according to claim 1, and is disclosed above, Wei in view of Laliberte do not disclose wherein before sharing the to-be-shared media file, the method further comprises: receiving from the user a deletion instruction for deleting a media file from the to-be-shared media file, 
deleting, from the selected to-be-shared media file, the media file indicated by the deletion instruction 
In an analogous art Ubillos teaches receiving from the user a deletion instruction for deleting a media file from the to-be-shared media file, and deleting, from the selected to-be-shared media file, the media file indicated by the deletion instruction ([0015; 0145; Fig 66] removing the images from the selected group of images, removing them from group)

The suggestion/motivation for doing so is to each operations with multiple images [0002-0003

Regarding claim 8, Wei in view of Laliberte teach the method according to claim 7, and is disclosed above, Wei in view of Laliberte do not disclose wherein after deleting, from the selected to-be-shared media file, the media file indicated by the deletion instruction, the method further comprises: receiving, from the user, an adding instruction for adding a media file; and, 20using a selected to-be-shared media file that is not deleted and the media file that is added by the user as the to-be-shared media file
In an analogous art Ubillos teaches wherein after deleting, from the selected to-be-shared media file, the media file indicated by the deletion instruction, the method further comprises: 
receiving, from the user, an adding instruction for adding a media file (image); ([0411] selecting the thumbnail for a threshold duration)
 and, 20using a selected to-be-shared media file (album or journal entry) that is not deleted ([0448] removing an image from the selected set) and the media file that is added (image added to the selected set) by the user as the to-be-shared media file (to create a selected set to be acted upon) ([0411] selecting by the user a thumbnail of an image to be added to a group of images, by selecting the thumbnail for a threshold duration) removing the images from the selected group of images, removing them from group; 0514; 0525-0527; the user can create a journal image using the group of selected images; the user can also share an album of the selected images (equivalent to the to be shared media file))
It would have been obvious to one or ordinary skill in the art before the effective filing date of the application to modify the teachings of Wei in view of Laliberte to include different methods for adding images as is taught by Ubillos
The suggestion/motivation for doing so is to each operations with multiple images [0002-0003]

	Regarding claim 16, the claim inherits the same rejection as claim 7 for reciting similar limitations in the form of a device claim Wei teaches ([0024] mobile device is a smart phone (equivalent to processor of a device))
	Regarding claim 17, the claim inherits the same rejection as claim 8 for reciting similar limitations in the form of a device claim Wei teaches ([0024] mobile device is a smart phone (equivalent to processor of a device))

Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (CN 105005597 A) in view of Laliberte (US 20160359987 A1) as applied to claim 1 above, and further in view of Inoue et al. (US 20140056541 A1)
	
Regarding claim 4, Wei in view of Laliberte teach the method according to claim 1, and is disclosed above, Wei further teaches wherein after selecting the one or more media files satisfying the selection condition, the method further comprises:
upon a quantity of selected media files exceeding a specified quantity, ([0079-0080] when the photo sharing set (the set of images to be shared) is a large number of photos greater than the pre-set number of photos for sharing)
selecting a number of the selected media files that is less than or equal to the specified quantity, ([0079-0083] selecting a number of pre-set number of images (equivalent to whose quantity is less than or equal to the specified quantity) to be shared based on [0046] matching parameters such as a preset time;)
and wherein the specified quantity is less than or equal to a maximum quantity of media files that are allowed to be shared by the terminal at a time. ([0079-0080] selecting and sharing a number of pre-set number of images (equivalent to whose quantity is less than or equal to the specified quantity) to be shared based on [0046] matching parameters such as a preset time;)

In an analogous art Inoue  teaches upon a quantity of selected media files exceeding a specified quantity, ([0079-0080] when the photo sharing set (the set of images to be shared) is a large number of photos greater than the pre-set number of photos for sharing; [0200] the selected content exceed a predetermined number)
selecting a number of the selected media files that is less than or equal to the specified quantity, ([0079-0083; 0123-0126] selecting a number of pre-set number of images/files/folders less than the predetermined number (equivalent to whose quantity is less than or equal to the specified quantity) to be shared based on [0046] matching parameters such as a preset time;)
wherein the selection is according to a priority sequence that indicates time intervals between collection times and a current time of the terminal in an ascending order, ([0045; Claim 21; 0068-0071] ordering media content based on ascending order of priority based on the current time and the time of creation)
It would have been obvious to one or ordinary skill in the art before the effective filing date of the application to modify the teachings of Wei in view of Laliberte to include ordering content based on a time interval and priority as is taught by Inoue
The suggestion/motivation for doing so is to be able to better provide relevant content based on criteria [0006-0007]

Regarding claim 13, the claim inherits the same rejection as claim 4 for reciting similar limitations in the form of a device claim Wei teaches ([0024] mobile device is a smart phone (equivalent to processor of a device))

s 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (CN 105005597 A) in view of Laliberte (US 20160359987 A1) as applied to claim 1 above, and further in view of Bryant et al. (US 20140372902 A1).

Regarding claim 5, Wei in view of Laliberte teach the method according to claim 1, and is disclosed above, Wei in view of Laliberte do not explicitly disclose wherein sharing the to-be-shared media file comprises sharing the to-be-shared media file to at least one online social group based on a historical record of 28sharing a same media file to a group
In an analogous art Bryant teaches wherein sharing the to-be-shared media file comprises sharing the to-be-shared media file to at least one online social group based on a historical record of 28sharing a same media file to a group ([0020-0024] sharing by the user photographs with a group of users based on the users sharing history on a social application such as such as Facebook.TM.,LinkedIn.TM., Twitter.TM)
It would have been obvious to one or ordinary skill in the art before the effective filing date of the application to modify the teachings of Wei to include sharing media based on sharing history as is taught by Bryant
The suggestion/motivation for doing so is to provide better sharing experience by utilizing sharing history

	Regarding claim 14, the claim inherits the same rejection as claim 5 for reciting similar limitations in the form of a device claim Wei teaches ([0024] mobile device is a smart phone (equivalent to processor of a device))


s 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (CN 105005597 A) in view of Laliberte (US 20160359987 A1) as applied to claim 1 above, and further in view of Ables (US 20160149991 A1)

Regarding claim 6, Wei in view of Laliberte teach the method according to a claim 1, and is disclosed above, Wei in view of Laliberte do not explicitly teach wherein sharing the to-be-shared media file comprises:  5parsing content of the to-be-shared media file, determining a word description matching the content of the to-be-shared media file; and sharing the to-be-shared media file and the word description matching the content of the to-be-shared media file.  
In an analogous art Ables teaches wherein sharing the to-be-shared media file comprises:  5parsing content of the to-be-shared media file, ([0037] parsing the batch file to be uploaded)
determining a word description matching the content of the to-be-shared media file; ([0037] based on the parsing determining meta-data and attributes such as title, keywords, authors etc of the files) and 
sharing the to-be-shared media file and the word description matching the content of the to-be-shared media file ([0037] uploading the batch file and the extracted meta-data to the online document management system)
It would have been obvious to one or ordinary skill in the art before the effective filing date of the application to modify the teachings of Wei in view of Laliberte to include analyzing media to be shared based on parsed content of the media as is taught by Ables
The suggestion/motivation for doing so is to provide a better sharing experience by using the content of the media

	Regarding claim 15, the claim inherits the same rejection as claim 6 for reciting similar limitations in the form of a device claim Wei teaches ([0024] mobile device is a smart phone (equivalent to processor of a device))

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. IDS 12/23/2021 Foreign Patent Documents Reference 1: WO2010093953A2: 
[0019] At a block 310, the system searches for available media files that satisfy the search strategy. The system may search for media files stored locally in the mobile device (e.g. stored in flash memory or in a hard or optical drive) or stored remotely (e.g., such as in storage areas accessible via a network-accessible server, computer, or other mobile device). The media files may be stored in an organized fashion (e.g., database, a media-sharing service accessible via an API) or an unorganized fashion. For example, the system may use appropriate APIs to search for media files located in a social networking account, such as a Facebook, Flikr, or MySpace account.
[0026] At block 340, the system selects one or more media files having the highest relevancy score from the media files identified by the search. The media files having the highest relevancy scores are presumed to be of the highest relevance or interest to the user. At decision block 345, the system analyzes whether the selected media files have a relevancy score above a threshold value. If no media file has a relevancy score above the threshold value, the system loops back to block 322 to modify the search strategy and search for additional media files. If at least one media file has a relevancy score above the threshold value, the system proceeds to a block 350. At block 390, the system presents on the mobile device one or more media files having a highest relevancy score above the threshold value. By selecting only those media files have a relevancy score above a threshold value, the system tries to ensure that the presented media files will be highly relevant to the user.
[0027] If presenting more than one media file to the user at block 390, the system may present media files that are unrelated to each other or may present media files that are related to each other. For example, the system may select a sequence of media files that all are associated with a common event and which exceed the threshold value. When presenting the media files to the user, the-system may automatically step through the sequence of media files or may allow the user to manually step through the .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHMEN H CHOUAT whose telephone number is (571)431-0695. The examiner can normally be reached 9AM-5PM Tentative.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Abderrahmen Chouat
Examiner
Art Unit 2451



/Chris Parry/Supervisory Patent Examiner, Art Unit 2451